Citation Nr: 0017244	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  93-02 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for toxoplasmosis due 
to chorioretinitis of the right eye.

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
January 1960.

The issue on appeal concerning entitlement to an increased 
rating comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 1992 rating decision from the Pittsburgh, 
Pennsylvania, Regional Office (RO), which confirmed the 10 
percent schedular evaluation in effect for low back strain.

In October 1994, the Board remanded this appeal to the RO for 
additional development of the evidence.  By a rating action 
dated in October 1996, the RO assigned a schedular 20 percent 
evaluation for low back strain.  In a rating action dated in 
June 1997, the RO in St. Petersburg, Florida reclassified the 
veteran's service-connected lumbar spine disability as 
degenerative disc disease of the lumbar spine and assigned a 
schedular 40 percent evaluation for that disability.

Regarding the veteran's claim for entitlement to service 
connection for a disability of the right eye, by a rating 
action dated in August 1997, the RO determined that new and 
material evidence had not been received to reopen the 
veteran's claim for service connection for chorioretinitis of 
the right eye.  The veteran perfected a timely appeal to that 
decision.  Subsequently, the RO, in March 2000, upon 
determining that that new and material evidence had been 
submitted concerning this claim, further found that, upon 
reopening, the claim was not well-grounded.  Accordingly, the 
issue is as stated on the title page of this decision.

A hearing was held at the RO before a local hearing officer 
in August 1992.  In addition, a videoconference hearing was 
held at the St. Petersburg, Florida, RO before a member of 
the Board in Washington, D.C., in August 1998.  At that time, 
the veteran raised the issue of service connection for 
chorioretinitis of the left eye.  The veteran again asserted 
that service connection was warranted for chorioretinitis of 
the left eye in June 1999.  This issue is referred to the RO 
for appropriate action.


REMAND

While the case was pending at the Board the veteran submitted 
in June 2000 a May 2000 VA eye clinic outpatient examination 
report which is pertinent to the veteran's claim for service 
connection.  He did not submit an appropriate waiver form.  
The RO has not had the opportunity to review this evidence in 
conjunction with the claim of service connection for 
toxoplasmosis due to chorioretinitis of the right eye.    

Any pertinent evidence that is accepted by the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case (SSOC), unless the veteran 
or his representative waives this procedural right.  See 38 
C.F.R. § 20.1304(c) (1999). 

This case was most recently before the Board in December 
1998.  At that time, the Board remanded the case to the RO, 
in part, so that a VA neurologic examination could be 
conducted in order to determine the manifestations and 
severity of the veteran's service-connected degenerative disc 
disease of the lumbar spine.  In conjunction with this 
examination, X-rays, electromyogram and nerve conduction 
studies were to be conducted.  

The requested examinations were conducted in June 1999.  
However, it does not appear that electromyogram and nerve 
conduction studies were done.  This was duly noted by the 
veteran in a letter dated in June 2000.

The United States Court of Appeals for Veterans Claims 
(Court), in Stegall v. West, 11 Vet. App. 268 (1998), 
indicated, in pertinent part, that there exists a 
"compelling need to hold...that a remand...by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders." 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request copies of any 
additional treatment records from the VA 
medical facility in Daytona Beach, 
Florida, from December 1999 to the 
present.  

2.  The veteran should be scheduled for a 
VA examination by a neurologist in order 
to determine the nature and severity of 
his service-connected low back 
disability.  The examiner should be 
provided with the veteran's claims folder 
and should review the veteran's medical 
history prior to conducting the 
examination. It is requested that 
electromyogram and nerve conduction 
studies be performed.  Any other tests 
and studies deemed necessary should also 
be accomplished at this time.  It is 
requested that the range of motion of the 
lumbar spine be recorded and the examiner 
should also be asked to note the normal 
ranges of motion of the lumbar spine.  
The examiner should describe all 
neurological symptoms, including any 
demonstrable muscle spasm and/or absent 
ankle jerk, of the service-connected 
lumbar spine disability and indicate if 
nerve damage has impacted upon range of 
motion, strength, and pain of the 
affected areas.  The examiner should also 
describe any functional loss due to pain, 
weakened movement, excess fatigability, 
and incoordination, to include the degree 
of functional loss that is likely to 
result from flare-up or extended use. 

3.  The RO is also requested to notify 
the veteran of 38 C.F.R. § 3.655 (1999). 

4.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the issues currently 
in appellate status, to include 
consideration of all evidence submitted 
since the most recent supplemental 
statement of the case.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellant 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


